ReliaStar Life Insurance Company and its Separate Account N ING Encore/ING Encore Flex Supplement dated March 15, 2010 to the Contract Prospectus dated May 1, 2009, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus dated May 1, 2009. Please read it carefully and keep it with your current Contract Prospectus for future reference. Effective March 29, 2010 , the transfer premium series of contracts, ING Encore, will no longer be available for purchase. These changes have no impact on our obligations to you and the guarantees under your existing contract. Existing contract owners may continue to purchase any available optional living benefit riders, subject to the terms and conditions of the contract. X.120636-09A March
